DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 12 are entitled to a priority date of February 27, 2019.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amend the title to incorporate the enabling of changing of the sequence/order of the aftertreatment devices. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1 – 12: aftertreatment device – read as “a device (generic placeholder) for aftertreatment (function)…

Claims 1 – 12: upstream selection device (generic placeholder) … configured to selectively supply exhaust (function)…

Claims 1 – 12: downstream selection device (generic placeholder) … configured to discharge exhaust gas (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites that aftertreatment devices are arranged in parallel. It is unclear what applicant means by use of the term “parallel” here since it runs counter to the generally accepted meaning. While the present disclosure depicts the after treatment devices in seemingly separate conduits, the selection devices are arranged such that the exhaust gas flows through each of the aftertreatment devices sequentially, albeit the sequence can change. In other words, the aftertreatment devices in the disclosure are arranged in series. Art will be applied under the interpretation that the after treatment devices are arranged such that they can possibly be in parallel from the perspective of the fluid, depending on the selection devices, but are instead controlled to be in a series relationship with one another. 

Claim 8 again uses the term parallel in the same unclear manner as discussed for Claim 1 above. 

All other pending claims are rejected due to their dependence on Claim 1. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2018/0023450).

With regards to Claim 1:

Zhang discloses a vehicle engine aftertreatment system (Figures 1 – 2J), comprising:

a purification module (exhaust assembly 200) including a plurality of aftertreatment devices having different characteristics (DOC 220, DPF 222, SCR 224, see Figures 2A – 2J), the plurality of aftertreatment devices being arranged in parallel (as seen in Figures 2A – 2J, branch 206 can be in parallel with branch 208, and branch 210 can be in parallel with branch 214);

an upstream selection device (valve 217) provided at one side of the purification module and configured to selectively supply exhaust gas from an engine (engine 10, Figure 1) to at least one aftertreatment device of the plurality of aftertreatment devices; and

a downstream selection device (valve 230 or 234) provided at another side of the purification module and configured to discharge exhaust gas from the at least one aftertreatment device to out of the purification module (to tailpipe 145).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0023450) in view of Liemersdorf et al. (hereafter “Liemersdorf” – EP 2113644).

With regards to Claims 2 and 3:

Zhang does not explicitly disclose aftertreatment devices of the plurality of aftertreatment devices are arranged at a same interval in a circumferential direction of a circle surrounding an imaginary center line connecting opposite sides of the purification module and that the purification module comprises a cylindrical module case, in which the aftertreatment devices are arranged. Liemersdorf teaches an exhaust purification module comprising aftertreatment devices (catalysts 11, 12, 13, Figure 2 with leading faces 22 – 24 , respectively, and end faces 19 – 21, respectively, Figure 3) having different characteristics (Paragraph 21). Liemersdorf goes on to teach that the aftertreatment devices are arranged at a same interval in a circumferential direction of a circle surrounding an imaginary center line connecting opposite sides of the purification module (see Figures 2 and 3). Liemersdorf further teaches the purification module comprises a cylindrical module case (cylindrical casing 33, see Figures 2 and 3), in which the aftertreatment devices are arranged. Arranging the aftertreatment devices in this circumferential manner is space efficient and arranging all of the aftertreatment devices in a single casing improves insulative characteristics of the purification module. MPEP 2143C teaches it is obvious to use a known 

With regards to Claim 8:

The Zhang modification of Claim 3 teaches three aftertreatment devices of the plurality of aftertreatment devices are arranged in parallel at a same interval while forming a circle in the cylindrical module case (see Figure 3 of Liemersdorf as per modification – see also the aftertreatment devices DOC 220, DPF 222, SCR 224, in Figures 2A – 2J of Zhang).

With regards to Claim 9:

The Zhang modification of Claim 3 teaches the three aftertreatment devices comprise at least one of a lean NOx trap (LNT), a diesel particulate filter (DPF), or a selective catalytic reducer (SCR) (DOC 220, DPF 222, SCR 224, in Figures 2A – 2J of Zhang).


Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0023450) in view of Liemersdorf et al. (hereafter “Liemersdorf” – EP 2113644), further in view of Yacoub (US 2012/0186228) and Gobel et al. (hereafter “Gobel” – DE 102016210541).

With regards to Claim 10:

The Zhang modification of Claim 3 teaches rotating an upstream shell (valve 217, Figures 2A – 2J of Zhang) relative to the cylindrical module case; rotating a downstream shell (valve 230 or 234, Figures 2A – 2J of  Zhang) relative to the cylindrical module case; and a controller (controller 14, Figure 1 of Zhang) configured to control the rotation of the upstream and downstream shell based on an operation state of the engine and a state of each aftertreatment device of the plurality of aftertreatment devices (see Figures 3 – 5 of Zhang).

The Zhang modification of Claim 3 does not explicitly teach that the upstream shell and downstream shells are driven by an upstream driving motor and downstream driving motor, respectively. Yacoub, in a similar system comprising multiple aftertreatment devices (205, 209, 210, Figure 2) in a single housing 

The Zhang modification of Claim 3 teaches the aftertreatment devices include a diesel particulate filter (DPF) , and a selective catalytic reducer (SCR) (DPF 222, SCR 224, in Figures 2A – 2J of Zhang), but does not explicitly teach a lean NOx trap (LNT). Gobel, in a similar system comprising multiple aftertreatment devices (2b, 4, 5, Figure 1) in a single housing (2), teaches aftertreatment devices include a lean NOx trap (LNT) (LNT 2b, Figure 1, see English translation), a diesel particulate filter (DPF) (DPF 5, Figure 1, se English translation), and a selective catalytic reducer (SCR) (SCR 4, Figure 1, see English translation). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, lean engines such as the diesel engine of Zhang often include a NOX storage catalyst such as an LNT to adequately remove NOx from the exhaust stream at exhaust temperatures 

With regards to Claim 11:

The Zhang modification of Claim 10 teaches a method of controlling the vehicle engine aftertreatment system according to claim 10, the method comprising: in a state in which a plurality of conditions set depending on the operation state of the engine and the state of each aftertreatment device of the plurality of aftertreatment devices, a priority of the conditions, and a connection sequence of the aftertreatment devices in each condition are predetermined (see Figures 2A – 2J of Zhang for modes and order of sequence and Figures 3 – 5 of Zhang for determination of which mode to enter), the controller is configured to: sequentially determine whether the conditions are satisfied based on a condition having a lowest priority depending on a current operation state of the engine and a current state of each aftertreatment device, and, upon determining that one of the conditions is satisfied, update the connection sequence of the aftertreatment devices in the condition (a sequence setting step) (see Figure 6A, as time progresses, the controller constantly checks conditions and updates the sequence as needed); and control the upstream driving motor and the downstream driving motor based on the connection sequence of the aftertreatment devices finally set at the sequence setting step so as to adjust the connection sequence of the aftertreatment devices (a sequence adjustment step) (see Figures 2A – 2J of Zhang for modes and order of sequence and Figures 3 – 5 of Zhang for determination of which mode to enter).

With regards to Claim 12:

The Zhang modification of Claim 10 teaches the controller is configured to control the upstream driving motor (and valve 217 of Zhang, as per modification) and the downstream driving motor (and valve 230, 234 of Zhang, as per modification) such that among the plurality of aftertreatment devices, a aftertreatment device connected to an upstream selection pipe (main exhaust passage 203, Figure 2A of Zhang) of the upstream selection device and another aftertreatment device connected to a downstream selection pipe (tailpipe 145, Figure 1 of Zhang) of the downstream selection device are different (see Figures 2A – 2J of Zhang, after treatment device directly connected to exhaust pipe 203 is different than aftertreatment device directly connected to tailpipe 145).


Allowable Subject Matter

4 – 7, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Garnemark (US 2017/0335738) – see Figure 1, two different aftertreatment devices 102, 104 in which order can be switched via valves 116, 202. May alternatively be used as 102 for rejection of Claim 1.

Miyashita (WO 2015/015619) – see Figure 21, multiple aftertreatment devices arranged symmetrically around a center line and having common inlet and outlet pipe. 

Zhou (CN 102116187) – see Figure 1, multiple aftertreatment devices arranged symmetrically around a center line and having common inlet and outlet pipe. 

Harmsen (US 2010/0089034) – see Figures 1 and 2a, multiple aftertreatment devices 210, 206 in a single housing 200 where the order of the devices can be changed. 

Theis (US 20060260296) – see Figures 4a – 5b, multiple aftertreatment device 120, 124, 128, where the order of the devices can be changed via valve 152. 

May alternatively be used as 102 for rejection of Claim 1.

Takagi (US 4404798) – see Figure 1, multiple aftertreatment devices 81, 82, where the order of the devices can be changed via upstream valve 9. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 19, 2021